Order entered November 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01201-CV

            IN THE INTEREST OF I.O.K., J.C.K., AND M.O.K., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-54118-2009

                                           ORDER
       We GRANT appellant’s November 8, 2013 motion for an extension of time to file an

amended brief. Appellant shall file his amended brief on or before December 3, 2013. If

appellant intends to file a petition for writ of mandamus, he must file a separate petition that

complies with rule 52 of the rules of appellate procedure. See TEX. R. APP. P. 52.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE